Exhibit 10.6

 



AMENDMENT TO EXCHANGE AGREEMENT

THIS AMENDMENT to the Exchange Agreement, which amendment is dated July 31, 2019
(the “Amendment”), between Celexus, Inc., a Nevada corporation, (“CELE”), and
HempWave, f.k.a. Bio Distribution, Inc., a Wyoming corporation, (“BIO”, and
together with CELE, the “Parties”, and each, a “Party”).

WHEREAS, the Parties have entered into an Exchange Agreement, dated as of
February, 2019 (the “Existing Agreement”);

WHEREAS, the Parties hereto desire to amend the Existing Agreement to extend the
deadline for consummation of the Existing Agreement on the terms and subject to
the conditions set forth herein;

WHEREAS, pursuant to Section VI.03 of the Existing Agreement, the amendment
contemplated by the Parties must be contained in a written agreement signed by
the Parties against whom the amendment is to be enforced.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties agree as follows:

1.Definitions. Capitalized terms used and not defined in this Amendment have the
respective meanings assigned to them in the Existing Agreement.

2.       Amendments to the Existing Agreement. As of the Effective Date (defined
below), the Existing Agreement is hereby amended or modified as follows:

(a)Section A of the Background of the Existing Agreement is hereby amended by
inserting immediately following the words “and $1”, the words “, which total
price may be increased or decreased following an appraisal of the Company’s
calculated value by an independent appraiser, which shall be paid for by the
Company (the “Appraisal”), in order to justify the value of the Exchange Shares
to be provided to consummate the Exchange, which adjustment in price, if any,
must be agreed to in writing by the Parties.”

(b)Section V.02(e) of the Existing Agreement is hereby amended by inserting
immediately following the words “CELE shall be reasonably satisfied with the
results of its due diligence investigation of the Company in its sole and
absolute discretion”, the words “which due diligence investigation shall include
the Appraisal.”

(c)Section V.03(f) of the Existing Agreement is hereby amended by inserting
immediately following the words “The Company shall be reasonably satisfied with
the results of its due diligence investigation of CELE in its sole and absolute
discretion”, the words “which due diligence investigation shall include the
Appraisal.”

(d)The date given in Section VI.01(c) of the Existing Agreement by which the
Exchange must have been consummated shall be amended to read January 3, 2020.



 1 

 

 

3.Date of Effectiveness; Limited Effect. This Amendment will be deemed effective
as of the date first written above (the “Effective Date”). Except as expressly
provided in this Amendment, all of the terms and provisions of the Existing
Agreement are and will remain in full force and effect and are hereby ratified
and confirmed by the Parties. Without limiting the generality of the foregoing,
the amendment contained herein will not be construed as an amendment to or
waiver of any other provision of the Existing Agreement or as a waiver of or
consent to any further or future action on the part of either Party that would
require the waiver or consent of the other Party. On and after the Effective
Date, each reference in the Existing Agreement to “this Agreement,” “the
Agreement,” “hereunder,” “hereof,” “herein,” or words of like import, and each
reference to the Existing Agreement in any other agreements, documents, or
instruments executed and delivered pursuant to, or in connection with, the
Existing Agreement, will mean and be a reference to the Existing Agreement as
amended by this Amendment.

4.Representations and Warranties. Each Party hereby represents and warrants to
the other Party that:

(a)     It has the full right, power, and authority to enter into this Amendment
and to perform its obligations hereunder and under the Existing Agreement as
amended by this Amendment.

(b)    The execution of this Amendment by the individual whose signature is set
forth at the end of this Amendment on behalf of such Party, and the delivery of
this Amendment by such Party, have been duly authorized by all necessary action
on the part of such Party.

(c)     This Amendment has been executed and delivered by such Party and
(assuming due authorization, execution, and delivery by the other Party hereto)
constitutes the legal, valid, and binding obligation of such Party, enforceable
against such Party in accordance with its terms.

EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE II OF
THE EXISTING AGREEMENT AND IN THIS SECTION 4 OF THIS AMENDMENT, (A) NEITHER
PARTY HERETO NOR ANY PERSON ON SUCH PARTY’S BEHALF HAS MADE OR MAKES ANY EXPRESS
OR IMPLIED REPRESENTATION OR WARRANTY WHATSOEVER, EITHER ORAL OR WRITTEN,
WHETHER ARISING BY LAW, COURSE OF DEALING, COURSE OF PERFORMANCE, USAGE OF
TRADE, OR OTHERWISE, ALL OF WHICH ARE EXPRESSLY DISCLAIMED, AND (B) EACH PARTY
HERETO ACKNOWLEDGES THAT IT HAS NOT RELIED UPON ANY REPRESENTATION OR WARRANTY
MADE BY THE OTHER PARTY, OR ANY OTHER PERSON ON SUCH OTHER PARTY’S BEHALF,
EXCEPT AS SPECIFICALLY PROVIDED IN THIS SECTION 4.



 2 

 

 

5.Miscellaneous.

(a)     This Amendment is governed by and construed in accordance with, the laws
of the State of Wyoming, without regard to the conflict of laws provisions of
such State.

(b)    This Amendment shall inure to the benefit of and be binding upon each of
the Parties and each of their respective successors and assigns.

(c)     The headings in this Amendment are for reference only and do not affect
the interpretation of this Amendment.

(d)    This Amendment may be executed in counterparts, each of which is deemed
an original, but all of which constitute one and the same agreement. Delivery of
an executed counterpart of this Amendment electronically or by facsimile shall
be effective as delivery of an original executed counterpart of this Amendment.

(e)     This Amendment constitutes the sole and entire agreement between the
Parties with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings, agreements, representations, and
warranties, both written and oral, with respect to such subject matter.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

  HempWave, f.k.a. Bio Distribution, Inc.  

 

By: _/s/David Soto_____________

Name: David Soto

Title: President

 

 

Celexus, Inc.

 

By: _/s/David Soto_____________

Name: David Soto

Title: President



 3 

 

